Armco Metals Holdings, Inc. One Waters Park Drive Suite 98 San Mateo, CA 94403 telephone: ( 650) 212-7620 “CORRESP’ February 12, 2014 Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Armco Metals Holdings, Inc. (the “Company”) Registration Statement on Form S-1 File No. 333-193103 Ladies and Gentlemen: The undersigned registrant hereby requests acceleration of the effective date of the above-captioned Registration Statement to Friday, February 14, 2014 at 4:00 p.m., Eastern Standard time, or as soon thereafter as is practicable. The undersigned registrant acknowledges that: ● Should the Securities and Exchange Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The undersigned also acknowledges to the staff its awareness of its responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934, as amended. Sincerely, /s/ Kexuan Yao Kexuan Yao President and Chief Executive Officer
